Exhibit 99.3 AGREEMENT Rebuttal of Rebuttable Determination of Control Under Part 574 I. WHEREAS: A. Community First Financial Group, Inc. ("Acquiror") seeks to acquire 269,000 shares of common stock, par value $.01 per share ("Common Stock"), of Harrington West Financial Group, Inc., 610 Alamo Pintado Road, Solvang, California ("Harrington"), which shares will represent 4.4% of a class of "voting stock" of Harrington as defined under the Acquisition of Control Regulations ("Regulations") of the Office of Thrift Supervision ("Office"), 12 CFR part 574 ("Voting Stock"). B. Dr. Douglas T. Breeden ("Dr. Breeden") is the Chairman of the Board of Directors and the principal shareholder of the Acquiror beneficially owning 1,265,766 shares of common stock, without par value, of Acquiror, which constitutes 73.7% of a class of the voting stock of Acquiror. C. Dr. Breeden also owns 1,094,212 shares of Common Stock of Harrington (some of which he acquired through Wyandotte Community Corporation of Leavenworth, Indiana, and the Breeden Family Trust), or 17.8% of Harrington's shares following the proposed acquisition of 269,000 shares by the Acquiror.Dr. Breeden does not currently intend to purchase any more shares of Common Stock. D. Michael J. Giarla is a director of CFFG and of Wyandotte Community Corporation of Leavenworth.He owns 131,979 shares of Common Stock, or 2.2% of Harrington's shares following the proposed acquisition of 269,000 shares by the Acquiror.Mr. Giarla does not currently intend to purchase any more shares of Common Stock. E. If Acquiror purchases the Shares, Acquiror, Dr. Breeden, and Mr. Giarla (collectively, the "Shareholders") collectively will own 1,495,191 shares of Common Stock, or 24.4% of Harrington's outstanding shares of Common Stock.While the Shareholders may purchase additional shares of Common Stock of Harrington in the future, the shares owned by them after any such acquisition, together with the Shares, will not exceed in the aggregate collectively 25% of Harrington's outstanding shares of Common Stock. F. Harrington is a "savings and loan holding company," and therefore is included in the definition of "savings association" within the meaning of the Regulations. G. Acquiror does not seek to acquire the Shares and the Shareholders do not intend to hold the Shares for the purpose or effect of changing the control of Harrington or in connection with or as a participant in any transaction having such purpose or effect. H. The Regulations require a company or a person who intends to hold 10 % or more but not in excess of 25% of any class of Voting Stock of a savings association or holding company thereof and that also would possess any of the Control Factors specified in the Regulations, to file and obtain approval of an application ("Application") under the Savings and Loan Holding Company Act ("Holding Company Act"), 12 U.S.C. 1467a, or file and obtain clearance of a notice ("Notice") under the Change in Control Act ("Control Act"), 12 U.S.C. 1817(j), prior to acquiring such amount of stock and a Control Factor unless the rebuttable determination of control has been rebutted. I. Under the Regulations, Dr. Breeden would be determined to be in control, subject to rebuttal, of Harrington upon acquisition of the Shares. J. Dr. Breeden has no intention to manage or control, directly or indirectly, Harrington. K. Dr. Breeden executed a Rebuttal of Rebuttable Determination of Control Agreement Under Part 574 with the Office on July 16, 2007, which agreement shall be terminated and replaced in its entirety with this Agreement. L. The Shareholders have filed on April 3, 2008, a written statement seeking to rebut the determination of control, attached hereto and incorporated by reference herein. M. In order to rebut the rebuttable determination of contro1, Dr. Breeden agrees to offer this Agreement as evidence that the acquisition of the Shares as proposed would not constitute an acquisition of control by the Shareholders under the Regulations. II. The Office has determined, and hereby agrees, to act favorably on the Rebuttal, and in consideration of such a determination and agreement by the Office to act favorably on the Rebuttal, Dr. Breeden agrees with the Office that: A. Unless Dr. Breeden shall have filed a Notice under the Control Act, or an Application under the Holding Company Act, as appropriate, and either shall have obtained approval of the Application or clearance of the Notice in accordance with the Regulations, Dr. Breeden will not, except as expressly permitted otherwise herein or pursuant to an amendment to this Rebuttal Agreement: 1. Seek or accept representation of more than one member of the board of directors of Harrington or its wholly-owned subsidiary Los Padres Bank, FSB, which is a federal savings bank regulated and supervised by the Office ("Los Padres"); 2. Have or seek to have any representative serve as the chairman of the board of directors, or chairman of an executive or similar committee of Harrington's or Los Padres' boards of directors or as president or chief executive officer of Harrington or Los Padres; 3. Engage in any intercompany transaction with Harrington or Harrington's affiliates (including Los Padres); 4. Propose a director in opposition to nominees proposed by the management of Harrington or Los Padres for the board of directors of Harrington or Los Padres other than as permitted in paragraph A-1; 5. Solicit proxies or participate in any solicitation of proxies with respect to any matter presented to the stockholders of Harrington or Los Padres other than in support of, or in opposition to, a solicitation conducted on behalf of management of Harrington or Los Padres; 6. Do any of the following, except as necessary solely in connection with Dr. Breeden's performance of duties as a member of Harrington's or Los Padres' boards of directors: a. Influence or attempt to influence in any respect the loan and credit decisions or policies of Harrington or Los Padres, the pricing of services, any personnel decisions, the location of any offices, branching, the hours of operation or similar activities of Harrington or Los Padres; b. Influence or attempt to influence the dividend policies and practices of Harrington or Los Padres or any decisions or policies of Harrington or Los Padres as to the offering or exchange of any securities; c. Seek to amend, or otherwise take action to change, the bylaws, articles of incorporation, or charters of Harrington or Los Padres; d. Exercise, or attempt to exercise, directly or indirectly, control or a controlling influence over the management, policies or business operations of Harrington or Los Padres; or e. Seek or accept access to any non-public information concerning Harrington or Los Padres. B. Dr. Breeden is not a party to any agreement with
